18-2429
     Zheng v. Barr
                                                                                   BIA
                                                                           Thompson, IJ
                                                                           A206 560 263

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 3rd day of September, two thousand twenty.
 5
 6   PRESENT:
 7            BARRINGTON D. PARKER,
 8            RAYMOND J. LOHIER, JR.,
 9            RICHARD J. SULLIVAN,
10                 Circuit Judges.
11   _____________________________________
12
13   XINGCHI ZHENG,
14            Petitioner,
15
16                   v.                                          18-2429
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Zhen Liang Li, New York, NY.
24
25   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
26                                    Attorney General; Anthony P.
27                                    Nicastro, Assistant Director;
28                                    Tracey N. McDonald, Trial
29                                    Attorney, Office of Immigration
30                                    Litigation, United States
31                                    Department of Justice, Washington,
32                                    DC.
 1         UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5         Petitioner Xingchi Zheng, a native and citizen of the

 6   People’s Republic of China, seeks review of a July 25, 2018

 7   decision of the BIA affirming a September 7, 2017 decision of

8    an    Immigration    Judge   (“IJ”)       denying     his    application   for

9    asylum,      withholding     of   removal,      and     relief    under    the

10   Convention Against Torture (“CAT”).             In re Xingchi Zheng, No.

11   A206 560 263 (B.I.A. July 25, 2018), aff’g No. A206 560 263

12   (Immig. Ct. N.Y. City Sept. 7, 2017).               We assume the parties’

13   familiarity with the underlying facts and procedural history.

14         Under the circumstances, we have considered both the IJ’s

15   and    the   BIA’s   opinions     “for    the   sake    of    completeness.”

16   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

17   Cir. 2006).       The applicable standards of review are well

18   established.      See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

19   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

20         “Considering the totality of the circumstances, and all

21   relevant factors, a trier of fact may base a credibility

                                           2
 1   determination on the demeanor, candor, or responsiveness of

 2   the applicant or witness, . . . the consistency between the

 3   applicant’s or witness’s written and oral statements . . . ,

 4   [and] the internal consistency of each such statement . . .

 5   without regard to whether an inconsistency, inaccuracy, or

 6   falsehood goes to the heart of the applicant’s claim . . .”

 7   8 U.S.C.   § 1158(b)(1)(B)(iii);   see   also   Xiu   Xia   Lin   v.

 8   Mukasey, 534 F.3d 162, 163–64 (2d Cir. 2008).         Substantial

 9   evidence supports the agency’s determination that Zheng was

10   not credible as to his claim that he suffered a head injury

11   in a scuffle with a family planning official and was detained

12   and beaten by police for attempting to stop officials from

13   taking his wife to have an abortion.

14       The agency reasonably relied in part on Zheng’s

15   demeanor, noting that he was vague and unresponsive when

16   confronted with certain inconsistencies in his evidence.

17   See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Li Hua Lin v.

18   U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006) (“We

19   can be still more confident in our review of observations

20   about an applicant’s demeanor where . . . they are

21   supported by specific examples of inconsistent

                                   3
 1   testimony.”).   The agency also reasonably relied on Zheng’s

 2   inconsistent evidence regarding when his wife’s abortion

 3   certificate was issued in relation to his detention and

 4   payment of a family planning fine and regarding when he saw

 5   his brother after arriving in the United States.      Nor did

 6   the agency err in relying on the omission of Zheng’s head

 7   injury from his family’s corroborating letters.      See

 8   8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534
9 F.3d at 167 (upholding adverse credibility determination

10   where IJ relied on omissions by third parties).      Zheng did

11   not compellingly explain these record inconsistencies.      See

12   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005).

13       Having    questioned   Zheng’s   credibility,    the   agency

14   reasonably relied further on his failure to rehabilitate his

15   testimony    with   reliable   corroborating   evidence.     “An

16   applicant’s failure to corroborate his or her testimony may

17   bear on credibility, because the absence of corroboration in

18   general makes an applicant unable to rehabilitate testimony

19   that has already been called into question.”        Biao Yang v.

20   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).          The agency

21   reasonably declined to credit the letters from Zheng’s family

                                     4
 1   members because, as discussed above, they failed to mention

 2   Zheng’s head injury, and further, the authors were interested

 3   witnesses who were not available for cross-examination.                         See

 4   Y.C.    v.    Holder,    741 F.3d 324,    332   (2d    Cir.       2013)   (“We

 5   generally defer to the agency’s evaluation of the weight to

 6   be afforded an applicant’s documentary evidence.”); see also

 7   In re H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A. 2010)

 8   (finding that letters from alien’s friends and family were

 9   insufficient      to    provide    substantial       support       for    alien’s

10   claims       because    they   were    from    interested        witnesses     not

11   subject to cross-examination), overruled on other grounds by

12   Hui Lin Huang v. Holder, 677 F.3d 130, 133–38 (2d Cir. 2012).

13          Given    the    demeanor,      inconsistency,       and   corroboration

14   findings, the agency’s adverse credibility determination is

15   supported        by     substantial         evidence.            See     8 U.S.C.

16   § 1158(b)(1)(B)(iii).          That determination was dispositive of

17   asylum, withholding of removal, and CAT relief because all

18   three    forms    of    relief     were     based    on    the    same    factual

19   predicate.       See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

20   Cir. 2006).

21

                                             5
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  6